DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.  (US 6,785,562). 
The claimed invention reads of Lee et al.  as follows:
Regarding claim 1, Lee et al. discloses a method (fig. 6) of operating an electronic device (col. 8 lines 40-46), the method comprising: determining (detecting) whether the electronic device is folded (closed state) or unfolded (open state)(col. 2 lines 47-53 and col. 8 lines 40-43); setting a value (”0” and “1”) of a parameter (size)  based on whether the electronic device is folder or unfolded (col. 7 lines 16-23); and transmitting a first message comprising the parameter to a base station (server)(col. 8 lines 30-34 and col. 8 lines 40-43).


Regarding claims 2 and 14, Lee et al. discloses the first message comprises any one of a message for transferring capability information and a message for transferring assist information (i.e. transmitting the open/close state of the cover to the server, and receiving from the server information the amount of which conforms with a size of the display device corresponding to the open/close state (col. 2 lines 66 through col. 3 line 3).

Regarding claims 3 and 15, Lee et al. discloses the first message is transmitted when the electronic device initially accesses or when the electronic device changes from folded to unfolded or vice versa (col. 7 lines 1-13).

Regarding claims 5 and 17, Lee et al. discloses the parameter comprises at least one of a parameter indicating whether the electronic device is folder or unfolded (col. 7 lines 16-31). 

Regarding claims 6 and 18, Lee et al. discloses determining whether the electronic device is folded or unfolded is based on a type of a running application (browser application) (col. 7 lines 16-24).

Regarding claims 12 and 20, Lee et al. discloses the first message comprises an indicator (information that include the open/close state of the cellular phone) indicating that the electronic device is a foldable device (col. 7 lines 1-8).

Regarding claim 13, Lee et al. discloses an electronic device (cellular phone)(abstract and fig. 3a) comprising: a housing capable of changing a shape (movable cover) (abstract); a communication module (fig. 4 number 32)  disposed inside the housing (col. 6 lines 52-59); and at least one processor (control 

Regarding claim 16, Lee et al. discloses determining that the electronic device is folded comprises includes a determination of at least one additional status (electronic device in the open state) (col. 2 lines 47-53 and col. 8 lines 40-46).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 6,785,562)  in view of Suzuki  (US 2006/0101772).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lee et al. with a determination of whether the electronic device is in an intermediate state in order for the electronic device to determine if the cover is angle between the open state and closed state when adjusting the display size on the device, as taught by Suzuki.  

7.	Claims 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 6,785,562).
Regarding claims 7 and 19, Lee et al. discloses a method/electronic device discussed supra in claims 1 and 13 above.  Lee further teaches detecting  (col. 8 lines 40-44) that the electronic device changed from folded to unfolded or vice versa (col. 7 lines 1-47 and col. 8 lines 40-44); and transmitting a message (i.e. close/open state of the cover can be processed as an event (col. 7 lines 24-43), a size information message in a header for indicating the size of the display) to indicating the change from folded to unfolded or vice versa to the base station (col. 7 lines 1-24 and col. 8 lines 29-33) . Lee differs from claims 7 and 19 of the present invention in that it does not explicit disclose transmitting a second message to indicate the change from folded to unfolded or vice versa to the base station.  However, since Lee et al.  teaches detecting the open/close state of the cover when sending a message to the server (col. 8 lines 40-43), one of ordinary skill in the art would recognized based upon the configuration of the electronic device (i.e. in the open state, the electronic device sends a first message or i.e. in the 

Regarding claim 8, Lee et al. discloses the message comprises at least one parameter (size of display) (col. 7 lines 16-24) related to the change from folded to unfolded or vice versa (col. 7 lines 1-24 and col. 8 lines 29-33).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 6,785,562) in view of Chou et al.   (US 2015/0105114).  
Regarding claim 11, Lee et al. discloses a method discussed supra in claim 1 above.  Lee et al. differs from claim 11 of the present invention in that it does not explicit disclose receiving information on a resource allocated to transmit the second message. Chou et al.  teaches a candidate device laptop (fig. 1 numbers 106)(P:0036), comprising a component (200) can transmit  and/or receive RRC signaling information for establishing a connection with a network (P:0036).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lee et al.  with receiving information on a resource allocated to transmit the second message in order for the electronic device to receive a layer 3 (Network Layer) protocol to be used in UMTS, LTE and 5G on the Air interface between the electronic equipment and the server, as taught by Chou et al.. 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination detecting the change the change from folded to unfolded or vice versa; determining whether a specific time elapses after receiving the second message; and transmitting a third message indicating the change from folded to unfolded or vice versa when the specific time elapses.

Regarding claim 10, the prior art of record fails to teach or suggest alone, or in combination detecting the change from folded to unfolded or vice versa; determining whether the change from folded to unfolded or vice versa is maintained for a specific time; and transmitting a third message indicating the change from folded to unfolded or vice versa when maintained for the specific time.

Claims 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 21, the prior art of record fails to teach or suggest alone, or in combination receiving, from an electronic device, a message comprising a parameter related to whether the electronic device is folder or unfolded; determining a configuration related to a number of Multiple Input Multiple Output (MIMO) layers of the electronic device on the basis of a value of the parameter; and transmitting a signal to the electronic device based on the determined configuration related to the number of MIMO layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        September 3, 2021